         CASE 0:20-cv-02318-MJD-BRT Doc. 1-1 Filed 11/13/20 Page 1 of 6




                                                                    Case Type: Personal Injury

STATE OF MINNESOTA                                                          DISTRICT COURT

COUNTY OF DAKOTA                                                 FIRST JUDICIAL DISTRICT


Ion J. Skillrud,

                                Plaintiff,
                                                                                   SUIVIlVIONS
vs.


i   me Depot U.S.A., INC., ndTheHome
  epo , nc. oreign corporations doing business
in the State of Minnesota.
                             Defendants.


TO THE ABOVE NAMED DEFENDANTS:

        1.     YOU ARE BEING SUED. The Plaintiff has started a lawsuit against you. The
Plaintiff's Complaint against you is attached to this Summons. Do not throw these papers away.
They are official papers that affect your rights. You must respond to this lawsuit even though it
may not yet be filed with the Court and there may be no Court file number on this Summons.

       2.    YOU 1V1UST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this Summons a written response called an
Answer within 20 days of the date on which you received this Summons. You must send a copy
of your Answer to the person who signed this Summons located at Bolt Hoffer Boyd Law Firm,
2150 Third Avenue North, Suite 350, Anoka, MN 55303.

       3.      YOU M:UST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree or
disagree with each paragraph of the Complaint. If you believe the Plaintiff should not be given
everything asked for in the Complaint, you must say so in your Answer.

        4.      YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COlVIPLAINT TO THE PERSON WHO SIGNED THIS
SUIVIMONS. If you do not Answer within 20 days, you will lose this case. You will not get to
tell your side of the story, a.nd the Court may decide against you and award the Plaintiff
everything asked for in the Complaint. If you do not want to contest the claims stated in the
Complaint, you do not need to respond. A Default Judgment can then be entered against you for
the relief requested in the Complaint.
        CASE 0:20-cv-02318-MJD-BRT Doc. 1-1 Filed 11/13/20 Page 2 of 6




        5.      LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places where you can
get legal assistance. Even if you cannot get legal help, you must still provide a written
Answer to protect your rights or you may lose the case.

       6.      ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.

                                          BOLT HOFFER BOYD LAW FIRM



Dated: 10/27/2020                         By /s/ David M. Bolt
                                          David M. Bolt, I.D. # 149044
                                          Attorney for Plaintiff
                                          2150 Third Avenue North, Suite 350
                                          Anoka, Minnesota 55303
                                          (763)406-7000
         CASE 0:20-cv-02318-MJD-BRT Doc. 1-1 Filed 11/13/20 Page 3 of 6




                                                                      Case Type: Personal Injury

STATE OF MINNESOTA                                                                DISTRICT COURT

COUNTY OF DAKOTA                                                    FIRST JUDICIAL DISTRICT


Ion J. Skillrud,

                              Plaintiff,
                                                                                     COMPLAINT
vs.

Home Depot U.S.A., INC., and The Home
Depot, Inc. foreign corporations doing business
in the State of Minnesota.

                          Defendants.


        Plaintiff for his cause of action against Defendants states as follows:

                                                  I.

        At all times material herein Plaintiff has resided at 1921 Saunders, City of St. Paul,

County of Ramsey, State of Minnesota.

                                                 m

        At all times material herein, Defendant Home Depot U.S.A., INC., is a foreign

corporation licensed to do business and doing business in the State of Minnesota.

                                                  11

        At all times material herein, Defendant Home Depot U.S.A., INC., conducted systematic

and continuous business in the State of Minnesota.

                                                IV.

       At all times material herein, Defendant The Home Depot, Inc. is a foreign corporation

licensed to do business and doing business in the State of Minnesota.
         CASE 0:20-cv-02318-MJD-BRT Doc. 1-1 Filed 11/13/20 Page 4 of 6




                                                 V.

        At all times material herein, Defendants conducted systematic and continuous business in

the State of Minnesota.

                                                vi.
        On or about January 3, 2019, at approximately 2:22 P.M. Plaintiff was lawfully present

on the premises owned, operated, and or maintained by Defendants Home Depot U.S.A., INC.,

and The Home Depot Inc. at or near The Home Depot, 3220 Denmark Ave, in the City of Eagan,

County of Dakota, State of Minnesota.

                                                  1"I
        At or near that time and place, Plaintiff was shopping for caulk in The Home Depot. The

ca.ulk is displayed about seven feet up on a shelf in a rack which was not secured to the shelf. As

Plaintiff reached up to take two tubes of caulk the entire rack holding the caulk fell off the shelf

structure, hitting the Plaintiff in the head causing injuries to Plaintiff.

                                                  ~11

        Plaintiff was injured as a result of the carelessness and negligence of the Defendants in

their installation, inspection, maintenance, repair and warning of hazards associated with the

shelving; and as a result of other careless and negligent acts and omissions on the part of the

Defendants.

                                                  Q

        As a direct and proximate result of the negligent, careless and unlawful conduct of

Defendants, Plaintiff has suffered permanent, painful and disabling injuries.




                                                      2
         CASE 0:20-cv-02318-MJD-BRT Doc. 1-1 Filed 11/13/20 Page 5 of 6




                                                 V.4

       As a direct and proximate result of the negligent, careless and unlawful conduct of

Defendants, Plaintiff has incurred medical expenses for his care and treatment and will incur

further medical expenses in the future.

                                                "I

       As a direct and proximate result of the negligent, careless and unlawful conduct of

Defendant, Plaintiff has' suffered pain and discomfort and will experience such pain and

discomfort for the remainder of his life.



       As a direct and proximate result of the negligent, careless and unlawful conduct of

Defendant, Plaintiff has been disabled and suffered a serious impairment to his ability to earn a

living, has lost earnings in the past and will lose earnings in the future.

                                               a1
       Plaintiff is entitled to be compensated for his pain and suffering, past, present and future

in a reasonable amount in excess of $50,000.

                                               Q

       Plaintiff is entitled to be compensated for his loss of earnings, past, present and future,

and for the impairment of his ability to earn a living in a reasonable amount in excess of $50,000.

                                               KUT

       Plaintiff is entitled to be compensated for all medical expenses, past, present and future in

an amount to be determined at the time of trial.




                                                   3
        CASE 0:20-cv-02318-MJD-BRT Doc. 1-1 Filed 11/13/20 Page 6 of 6




       WHEREFORE, Plaintiff respectfully prays for judgment against Defendant for

reasonable damages in an amount in excess of $50,000, together with Plaintiff's costs,

prejudgment interest and disbursements herein.

                                            BOLT HOFFER BOYD LAW FIRM



Dated: 10/27/2020                           By /s/ David M. Bolt
                                            David M. Bolt, I.D. # 149044
                                            Attorney for Plaintiff
                                            2150 Third Avenue North, Suite 350
                                            Anoka, Minnesota 55303
                                            (763) 406-7000


                                   ACKNOWLEDGEMENT

       Plaintiff asserts these claims in good faith, and acknowledges that costs, disbursements,

and reasonable attorney and witness fees may be awarded to the opposing party as provided by

Minnesota Statutes Sec. 549.211, subd. 2(1997).

                                            BOLT HOFFER BOYD LAW FIRM



Dated: 10/27/2020                           By /s/ David M. Bolt
                                            David M. Bolt, I.D. # 149044
                                            Attorney for Plaintiff
                                            2150 Third AvenueNorth, Suite 350
                                            Anoka, Minnesota 55303
                                            (763) 406-7000




                                                 0
